DETAILED CORRESPONDENCE
Representative Figure

    PNG
    media_image1.png
    697
    513
    media_image1.png
    Greyscale

Continuity Data Map

    PNG
    media_image2.png
    259
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    551
    media_image3.png
    Greyscale

Response to Arguments
The arguments submitted on May 10, 2021 have been considered, but are not found persuasive.
Applicant implausibly asserts:
Claims 32-33, 36-39, 41-49, and 57-60 were rejected under 35 U.S.C. §112(a) as allegedly not providing an enablement for a system including a "shockwave assembly." Applicants respectfully disagree and assert that the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation. See MPEP §2164.01. At the time of filing, shockwave assemblies or "shockwave generators" were known in the art particularly in the medical and chemical fields. For example, D'Addessi et al. used a shockwave generator to break up gallbladder stones so that the remaining particles will exit the body when the person urinates. See "Extracorporeal shockwave lithotripsy in pediatrics." Journal of endourology 22.1 (2008): 1-12. Additionally, Siefert studied shockwave interactions with argon glow discharges. See Siefert, Nicholas S. Shockwave interactions with argon glow discharges. AIR FORCE INST OF TECH WRIGHT-PATTERSON AFB OH SCHOOL OF ENGINEERING AND MANAGEMENT/DEPT OF ENGINEERING PHYSICS, 2006. Further, in 14:16-17:97(page:line) the Applicants clearly define a shockwave generated by a shockwave assembly, or shockwave generator, as a tunable energy wave that is in line with what was known at the time of filing. However, the Office asserts that the Applicants' recitation of low energy and high energy shockwaves as unclear without explanation. Applicants disagree and assert that one having ordinary skill in the art would readily be enabled by the Applicants' description of tunable shockwaves based on existing shockwave assembly technology at the time of filing. For example, D'Addessi, Alessandro, et al. found that lowering the total shockwave energy (i.e., low energy shockwaves) provided for anesthesia-free kidney stone treatment in place of using high energy shockwaves. See page 26, lines 16-30 of D'Addessi, Alessandro, et al. Therefore, Applicants assert that the term shockwave assembly is completely enabled by the specification and by shockwave generator technology known in the art at the time of filing. Applicants request withdrawal of the rejections under 35 U.S.C. §112(a).













Applicant’s Specification states:


    PNG
    media_image4.png
    166
    730
    media_image4.png
    Greyscale



Unfortunately, Applicant’s verbiage fails to articulate how “extracorporeal shockwave lithotripsy in pediatrics," “shockwave interactions with argon glow discharges,” “anesthesia-free kidney stone treatment” and the other non-analogous references that Applicant has cluttered the record with, relate to “methods, system[s], and apparatuses for treating and decontaminating contaminated liquid mixtures.”  One skilled in the “treating and decontaminating contaminated liquid mixtures” art (i.e. “in the art to which it pertains”), would not be able to practice the claimed invention without undue experimentation.
Applicant has asserted, “The office has rejected the recitation of "shockwave" as allegedly being unclear because a plurality of references were identified but not made of record.” Mischaracterizing the rejection in this manner does not serve to meaningfully advance the prosecution of this application. The rejection was clearly stated, “It is unclear what is intended by the recitation, “shockwave,” or how a “shockwave” differs from a pulse or a back-pulse.” The numerous pieces of non-analogous art do not serve to resolve this issue!


   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32-33, 36-39,41-49 and 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language, “activate the shockwave assembly to apply a shockwave to the dead-end filter assembly to form a dewatered solid,” was added to independent claim 32. There is no basis in the originally filed disclosure for this language. The “shockwave assembly” does not “form” dewatered solids. This language constitutes prohibited new matter. Additionally, the recitation, “wherein the controller is configured to detect the cake” as was added to claim 33, is not supported by the originally filed disclosure.

Claims 32-33, 36-39,41-49 and 57-60 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
It is unclear what is intended by the recitation, “shockwave,” or how a “shockwave” differs from a pulse or a back-pulse. Applicants’ arguments of January 3, 2020, inject further confusion into this language, by asserting:

    PNG
    media_image5.png
    125
    1310
    media_image5.png
    Greyscale
without any explanation as to what constitutes a “low energy shockwave” or a “high energy shockwave.” 
Claims 32-33, 36-39,41-49 and 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system including a “dead-end filter,” it does not reasonably provide enablement for a system including a “shockwave assembly.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice or make the invention commensurate in scope with these claims. 
The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. A patent claim is invalid if it is not supported by an enabling disclosure. Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.
The standard for determining whether the specification meets the enablement requirement, is whether the experimentation needed to practice the invention is undue or unreasonable? Even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In this instance, Applicants have failed to disclose any method for making and using the claimed “shockwave assembly.”
As Applicants should be aware, an Applicant may be his own lexicographer.
With respect to the claimed “shockwave assembly,” Applicants have asserted:
[0046] In some embodiments, system 100 may comprise a shockwave assembly 130. Shockwave assembly 130 may be configurable to create (and/or introduce, apply, etc.), among other things, a shockwave (or dynamic shock), or the like, and such shockwave may be applied to one or more filters 112 and/or one or more filter assemblies 110. Shockwave assembly 130 may create (and/or introduce, apply, etc.) the shockwave in one or more of a plurality of ways known in the art. In some embodiments, the shockwave may be applied to a vertically-oriented or substantially vertically-oriented filter 112 and/or filter assembly 110. A vertical orientation may facilitate or permit dewatered solids to separate from and/or fall off a filter (e.g., filter 112).

Despite being specified in independent claim 32, the only pending independent claim in the application, and being mentioned on the order fifty-four times in the specification, the only disclosure of substance drawn to the details of this device capable of producing shockwaves, “or the like,” is that it is “known in the art” and a rectangular box “130.” This does not teach one skilled in the art anything about the claimed “shockwave assembly.”

Claim Rejections - 35 USC § 103
Claims 32-33, 36-39,41-49, and 57-60  are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the combined teachings of MASON (US 6,709,586) and/or UMEZAWA (US 7,381,323) alone, and optionally, further in view of BUTTERS (US 2013/0341270 A1) and/or AAPA (Applicants’ Admitted Prior Art).
A method and device for dewatering most liquid/solid solutions and slurries is described.  A dewatering device having a dewatering pump in fluid communication with a filter rack with vertically arrayed filter elements that is carried by a container.  To begin the dewatering process, the filter rack is lowered to the bottom of the container and the liquid/solid slurry is introduced.  Next, the dewatering pump draws the liquid from the slurry into the filter rack and then to the pump.  When dewatering efficiency decreases, the dewatering operation is momentarily stopped and the filter elements of the filter rack are backpulsed with air and raised to dislodge the filter cakes that have formed.  The filter rack is then relowered and the dewatering operation continues.  These steps of dewatering, backpulsing, raising the filter rack, and lowering filter rack are continued until the container is full of dewatered solids.  Alternatively, the filter rack is affixed to the top of the container and the liquid/solid slurries are introduced until the container is mostly full.  Next dewatering operations commence and continue until the container is full of dewatered solids. 
 
    PNG
    media_image6.png
    544
    882
    media_image6.png
    Greyscale


MASON discloses a “liquid removal assembly” – pump 35, a plurality of dead-end filter assemblies 24, an “anchor assembly” 28 & 16, “shockwave assembly” 60, “liquid outlet section” 62, container 12,   MASON does not appear to expressly, disclose a controller, to control the filter regeneration. In this regard, the use of controllers to control filtration processes is well known in the filtration art. In this regard, a patent need not teach, and preferably omits, what is well known in the art. The MASON disclosed techniques (e.g., “backpulsing” responsive to a reduced liquid filtrate flowrate – see columns 5-6) to remove accumulated (i.e., “agglomerated”) filter cakes, are seen to be patentably indistinguishable from “shockwaves.” Here, it is important to note that none of claims 32-33, 36-39,41-49, and 57-60 even specify that the “shockwave” dislodges any accumulated/agglomerated solids!
Additionally, the structural limitations specified in claims 42 “ceramic membrane” and “liquid flow meter” as specified in claim 44 are not expressly disclosed by MASON.  Both of these limitations are expressly taught by UMEZAWA. See flow meter 61 and ceramic dead-end filter 53 both depicted in Figure 5 of UMEZAWA, reproduced below.
UMEZAWA discloses a similar dead-end filtration system as shown in Figure 5. A controller 68 is clearly depicted. In view of UMEZAWA, it would have been obvious to incorporate a controller 68 and flow meter 61 into the system of MASON, in order to, automatically control the filtration process. Additionally, it would have been obvious to employ a ceramic dead-end filter, as both taught by UMEZAWA and well-known in the art, in order to accomplish filtration. As combined, the resultant system is seen to meet the limitations of the claims.

    PNG
    media_image7.png
    623
    899
    media_image7.png
    Greyscale

	BUTTERS (US 2013/0341270 A1) is optionally relied upon for a teaching of a shockwave generator to treat filters. As this is the published application of two of the named Applicants, it is submitted that incorporation of the disclosed shockwave generator into the system of the references as combined above, would be readily apparent.
AAPA (Applicants’ Admitted Prior Art) is optionally relied upon. AAPA in the Specification teaches, “Shockwave assembly 130 may create (and/or introduce, apply, etc.) the shockwave in one or more of a plurality of ways known in the art.” Additionally, AAPA teaches in the Remarks of January 3, 2020, “Regarding claim 48, the Applicants assert that anchor assemblies are common in the art and one having ordinary skill would recognize how an anchor assembly is configured to secure a system component in a fixed position.”  Accordingly, the use and incorporation of “shockwave assemblies” and “anchor assemblies” into the system of the references as combined above, would have been obvious to one of ordinary skill in the art.
Response to Amendment
The Declaration under 37 CFR 1.132 filed April 21, 2022 is insufficient to overcome the rejection of claims 32-33, 36-39,41-49 and 57-60 as set forth in the last Office action. Declarant, at paragraph no. 4 asserts that, “A person of ordinary skill in the art would understand that each of a shockwave, backpulse, and backwash are a distinct combination of the application of energy over time as described here and illustrated in the graph below.” Declarant provides no probative, objective or disinterested evidence or authority that would substantiate that which is asserted or depicted in the graph and Declaration. Moreover, the statements made in the Declaration (and arguments) are inconsistent with Applicant’s own disclosure. At paragraph forty-seven of the pre-grant publication, it is stated:
[PGPub - 0047] In operation, when one or more filters 112 is/are suspended in a liquid mixture 104 and solid particles 106 have collected and agglomerated (or flocculated) at one or more filters 112 (i.e., at outwardly facing exterior surface 112a of one or more filters 112), as illustrated in FIG. 1F, shockwave assembly 130 may be configurable to apply the shockwave to one or more filters 112 so as to cause the collected and agglomerated (or flocculated) solid particles 106 to be removed from one or more filters 112. In an example embodiment, shockwave assembly 130 may be operable to receive an applied pressure to generate the shockwave and control a duration of the applied shockwave. Shockwave assembly 130 may be operable to control a magnitude of the shockwave applied to one or more filters 112 and/or one or more filter assemblies 110 in example embodiments. For example, shockwave assembly 130 may be configurable to apply a low energy shockwave, a high energy shockwave, a variation of or between low and high energy shockwaves, etc.

Clearly, Applicant’s own disclosure does not support Declarant’s assertion that, “A person of ordinary skill in the art would understand that each of a shockwave, backpulse, and backwash are a distinct combination of the application of energy over time as described here and illustrated in the graph below.” Declarant’s graph of unknown origin depicts a “shockwave” as a vertical line. What is the source of this graph? Where on this graph of unknown origin is the variation of “duration” of the “shockwave” depicted? Where on this graph is the “low energy shockwave” discussed in Applicant’s specification depicted?

    PNG
    media_image8.png
    422
    686
    media_image8.png
    Greyscale

In paragraph No. 8, it is stated: “8. In the third modality, we constructed a similar filter system as described in paragraph 6 but replacing the backpulse generator with a shockwave generator.” How? With what device? No details of the “shockwave generator” used are disclosed at all!
Information Disclosure Statement
The listing of references in Declaration (paragraph 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office. Therefore, unless those references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
The arguments presented April 21, 2022 have been carefully considered, but not found persuasive. At page seven of the Remarks, it is asserted, “Moreover, a person having ordinary skill in the art understands that devices capable of generating such energy waves are already in existence and therefore would not require a component specific description of a ‘shockwave generator.’” Here, Applicant appears to be setting forth a new legal standard; the “already in existence” standard. The hypothetical “person having ordinary skill in the art” or PHOSITA as he or she is more affectionately known, is charged with the knowledge of all that is known in the pertinent art, or “the art to which the invention pertains.” This new “already in existence” legal standard would render PHOSITA obsolete, charging inventors with the knowledge of all that is “already in existence” and all art would be analogous! Such would also have a chilling affect upon the issuance of patents. 
Applicant asserts “that the previously submitted references are not ‘non-analogous art.’” Applicant is urged to clarify why one skilled in the filtration art (i.e., “the pertinent art”) would look to or be familiar with “Shockwave Interactions with an Argon Glow Discharges” or “Gravitational Discharge Weapons” or “Extracorporeal Shockwave Lithotripsy in Pediatrics” or “Biological Mechanism of Shockwave in Bone” as published in the International Journey of Surgery.
Applicant asserts, “Applicants respectfully disagree and assert that the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation. MPEP §2164.01.” Of course, the recitation “known in the art” means, known in the PERTINENT art. Applicant has failed to establish this. With respect to the citation to KSR, it is unclear what “design incentives” or “market forces” would have prompted one of ordinary skill in the filtration art to look to non-analogous arts when designing or engineering a filtration device or improvement in the filtration arts.
With respect to the art rejections, it is argued:
Specifically, nothing in Mason, Umezawa, Butters, and AAPA, either alone or in combination, discloses, teaches, or suggests a system for dewatering solids comprising a controller connected to a shockwave assembly and a dead-end filter assembly, where the controller is configured to activate the shockwave assembly to apply a shockwave to the dead-end filter assembly. 
Neither Mason nor Umezawa teaches or suggests a shockwave or shockwave assembly. Instead, each of Mason and Umezawa are limited to one of a backwash or a backpulse, which a person having ordinary skill in the art would recognize to have a significantly different relative applied energy versus application time signature in comparison to the claimed shockwave. Powell Decl. at π 4-11. As noted above, a shockwave is a high-energy wave applied in a quick burst (e.g., a period of less than about 1 second), whereas a backpulse is the application of fluid propelled at medium-energy over a relatively long duration of time in comparison to a shockwave (e.g., around 25 seconds), and backwash is the application of a fluid propelled at low- energy over a significantly longer duration of time in comparison to a shockwave (e.g., about 120 seconds). Powell Decl. at π 4.

The Examiner disagrees with Applicant with respect to the meaning and clarity of the term “shockwave.” The Examiner maintains that that the disclosed mechanisms of the above discussed prior art read-on, or meet the limitations of the claims.
On Remarks page 12, lines 4-5, it is argued, “Umezawa teach or suggest an energy wave of any kind being directly applied to a dead-end filter assembly.” Here, it is unclear how, or what Applicant intends by “being directly applied to a dead-end assembly.” This language does not appear in the claims. Hence, the argument is not commensurate in scope with the claims. Moreover, it is unclear how this “direct application” is accomplished in the elected species (or any other disclosed species for that matter), given the location of the “black box” “shockwave assembly 130.”
How does “direct application” occur using this:

    PNG
    media_image9.png
    697
    513
    media_image9.png
    Greyscale

At Remarks page 12, lines 13-15, it is next implausibly argued, “As Powell attests in the submitted declaration, applying a backpulse/backwash through the fluid medium does not result in an isolated cake having low water content. Powell Decl. π 9.” It is unclear how the “investigations” discussed in the Powell Declaration are germane or pertinent to the current inquiry. The discharged “cakes” 106 depicted in ALL of Figures 1A, 1B, 1C, 1D and 1E, are SUBMERGED and are directly exposed to liquid mixture 104. The “isolated cakes 106” will ALL have the same liquid content, as they are directly exposed to, and submerged in liquid mixture 104. This applies to the arguments against Butters too (at pages 13-14), said arguments referencing “an isolated cake having a low water content.” The dislodged, submerged cakes will ALL have the same water content!
On page 13, at lines 8-11 of the Remarks, it is argued, “The mere existence of a claim element within the known art is not enough to establish a prima facie case of obviousness, instead the Office must provide an objective reason to combine the teachings of the references without falling victim to the bias of hindsight. MPEP § 2143.01 IV.” This is quite at odds with the new “already in existence” legal standard articulated and argued in the same Remarks. Applicant cannot have it both ways.
It is further argued:
First, nothing in Butters teaches or suggests the generation of a dewatered solid from contaminated fluid as is required by independent claim 32. In contrast, to avoid downtime, the system of Butters breaks free foulants from its membrane only to leave them at the bottom of the fluid container [AS DOES THE INSTANT SYSTEM – SEE 106] as to not interrupt the system from continuously decontaminating and filtering water. Butters at 11 [0003] and [0064]. Further, nothing in Butters teaches producing dewatered solids having low water content, but instead teaches de-clogging filters to proceed to continuously decontaminate and filter water. To do this, Butters incorporates a continuously operating fluid reactor that exposes an intake fluid to contaminant absorbent, a catalyst, and a photoreaction; a catalyst recovery unit for recovering the catalyst; and a contaminant- concentrating module for concentrating and filtering the contaminant absorbent material with the aid of a shockwave for breaking apart a foulant to clear the filter. Butters at 11 [0064], [0085], and [0096]. Thus, nothing in Butters would motivate a person having ordinary skill in the art to make the modifications alleged by the Office. 
Second, Powell's declaration makes clear that even if the energy wave of Mason and/or Umezawa was replaced by a shockwave the outcome of such a change would not generate a dewatered solid. MPEP § 2143.02. In fact, one of the tests performed by the Applicants when designing their system included application of a shockwave through a liquid medium. Powell Decl. 1 8. In this test, a filtration system was constructed to include a silicon carbide membrane, an air actuated diaphragm vacuum pump, and a shockwave generator. A ceramic membrane was placed into a bucket with a fluid containing a suspended solid and then a vacuum was initiated for 1-2 minutes to form an initial solid cake. Then, a high-energy shockwave was applied14 through a liquid medium to the initial cake. The results of applying the shockwave through the liquid medium were a cake that was broken apart and saturated with water. Powell Decl.18. Thus, a combination of Powell with Mason and/or Umezawa would not produce the claimed dewatered solid. 

Unfortunately, Applicant’s arguments rely upon prohibited new matter. Applicant argues process limitations. The claims presently under consideration are system claims, and Applicant’s disclosure does not support the “forming” of a dewatered solid by mere activation of the claimed “shockwave assembly.” Arguments based upon prohibited new matter cannot be found persuasive. The same applies to the arguments on page 15 with respect to AAPA. These arguments likewise, are based on the generation of a “dewatered solid,” which is based on a clause added that constitutes prohibited new matter.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776